Case 3:17-cv-05769-RJB Document 240-1 Filed 01/15/20 Page 1 of 2




          EXHIBIT A
1/13/2020                 Case 3:17-cv-05769-RJB Immigration
                                                  Document       240-1 Enforcement
                                                             and Customs Filed 01/15/20
                                                                                   Detention Page 2 of 2



                                 Immigration and Customs Enforcement Detention
                                           ICE Data Snapshots, up to April 2019 — see About the Data



                                                       ICE Data snapshot as of          March 2016

   State                                                  Facility                                              Citizenship
              click on column headings to sort                              State=Washington                     State=Washington, Facility=NORTHWEST
                                                                     click on column headings to sort                        DET. CENTER (WA)
                                                                                                                       click on column headings to sort
                  State                  Total                               Facility                   Total                 Citizenship         Total
   All                                     31,418         All                                           1,298   All                               1,277
   Texas                                     9,147        NORTHWEST DET. CENTER (WA)                    1,277   MEXICO                             491
   California                                4,505        YAKIMA SUB-OFFICE (WA)                           9    GUATEMALA                          140
   Arizona                                   2,765        YAKIMA COUNTY (WA)                               9    EL SALVADOR                        137
   New Jersey                                1,762        SEATTLE FIELD OFFICE HOLD ROOM                        INDIA                               84
                                                                                                           2
                                                          (WA)
   Louisiana                                 1,673                                                              HONDURAS                            78
                                                          COWLITZ CO. JUV. DET. (WA)                       1
   Georgia                                   1,606                                                              GHANA                               41
   Florida                                   1,516                                                              CHINA, PEOPLES REPUBLIC OF          39
   Washington                                1,298                                                              SOMALIA                             15
   New Mexico                                    950                                                            AFGHANISTAN                         14
   Pennsylvania                                  892                                                            CAMEROON                            13
   New York                                      621                                                            UKRAINE                             13
   Virginia                                      598                                                            ECUADOR                             13
   Colorado                                      523                                                            BANGLADESH                          11
   Wisconsin                                     384                                                            NEPAL                               11
   Massachusetts                                 373                                                            BRAZIL                                9
   Illinois                                      356                                                            PHILIPPINES                           9
   Alabama                                       328                                                            VIETNAM                               8
   Maryland                                      265                                                            CANADA                                8
   Michigan                                      264                                                            MALI                                  7
   Nevada                                        238                                                            PAKISTAN                              7
   Minnesota                                     221                                                            ERITREA                               7
   Utah                                          178                                                            IRAQ                                  6
   Ohio                                          165                                                            NICARAGUA                             6
   Kentucky                                      137                                                            RUSSIA                                6
   Oklahoma                                      133                                                            TURKEY                                5
   Missouri                                      118                                                            DOMINICAN REPUBLIC                    5
   Nebraska                                       94                                                            KENYA                                 5
   Iowa                                           63                                                            GUINEA                                4
   Indiana                                        52                                                            KAZAKHSTAN                            3
   New Hampshire                                  44                                                            CUBA                                  3
   Kansas                                         33                                                            MICRONESIA, FEDERATED STATES OF       3
   South Carolina                                 28                                                            ETHIOPIA                              3
   Hawaii                                         25                                                            IRAN                                  3
   Puerto Rico                                    16                                                            GAMBIA                                3
   Oregon                                         10                                                            FIJI                                  3
   Idaho                                           8                                                            CAMBODIA                              3
   Arkansas                                        8                                                            TANZANIA                              3




                                                                Copyright 2019, TRAC Reports, Inc.




https://trac.syr.edu/phptools/immigration/detention/                                                                                                      1/1
